NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1
 


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted September 19, 2012*
                                 Decided September 26, 2012

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 12‐2179

JOHN BRADY,                                     Appeal from the United States District
     Plaintiff‐Appellant,                       Court for the Southern District of Illinois.


       v.                                       No. 11‐cv‐525‐JPG


STEVEN ALDRIDGE and                             J. Phil Gilbert,
LOUIS SHICKER,                                  Judge.
     Defendants‐Appellees.

                                         O R D E R

       John Brady, an Illinois prisoner, appeals the dismissal of his complaint under 42
U.S.C. § 1983, alleging that prison officials violated the Eighth Amendment by
administering deficient dental care. We affirm.

      In his complaint, Brady claimed that Steven Aldridge, a prison dentist, had
attempted to extract a decayed tooth without ordering up‐to‐date x‐rays or conducting an


       *
        Appellees were not served with process in the district court, and have not filed
briefs or otherwise participated in this appeal. After examining appellant’s brief and the
record, we have concluded that oral argument is unnecessary. Thus, the appeal is submitted
on the briefs and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 12‐2179                                                                               Page 2

“adequate” examination. According to Brady, Aldridge discovered upon removing the
tooth’s crown that its root was fused to his jawbone and could be removed only with
surgery. Aldridge left the root of the tooth exposed, Brady alleged, and told him that the
surgery would be performed at a later date. In the meantime Brady’s tooth hurt and he had
difficulty eating (Brady doesn’t say how long he had to wait for surgery). Brady also placed
responsibility on Louis Shicker, the medical director for the Illinois Department of
Corrections, for the allegedly inadequate dental care, because of his oversight of prison
medical policies.

         The district court screened Brady’s complaint, see 28 U.S.C. § 1915A, and dismissed it
for failing to state a claim. The court concluded that Brady’s claim against Aldridge may
have constituted negligence, but it did not amount to deliberate indifference. The court also
noted that Brady did not allege that Shicker was personally responsible for his dental care
and could not be held liable under a theory of respondeat superior.

        On appeal, Brady maintains that he sufficiently stated a deliberate‐indifference claim
against Aldridge by alleging that cost savings rather than professional judgment motivated
the doctor’s attempt to extract his tooth without the benefit of new x‐rays or a thorough
examination. But to state a claim of deliberate indifference, a prisoner must allege that a
prison official recklessly or intentionally disregarded a substantial risk of serious harm.
Estelle v. Gamble, 429 U.S. 97, 104 (1976); McGowan v. Hulick, 612 F.3d 636, 641 (7th Cir. 2010).
Though his dental problem is a serious medical condition, see Berry v. Peterman, 604 F.3d
435, 440 (7th Cir. 2010); Board v. Farnham, 394 F.3d 469, 480 (7th Cir. 2005), he did not
plausibly allege that Aldridge recklessly or intentionally harmed him. His allegations about
the absence of new x‐rays or a thorough examination reflect merely a disagreement with
Aldridge’s professional judgment and did not state a claim for deliberate indifference.
See Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005); Ciarpaglini v. Saini, 352 F.3d 328, 331
(7th Cir. 2003). We add that the district court properly dismissed Brady’s claim against
Shicker because the doctrine of respondeat superior does not apply to § 1983 suits and Brady
did not allege that Shicker was personally responsible for his dental care. See Knight v.
Wiseman, 590 F.3d 458, 462–63 (7th Cir. 2009); Johnson v. Snyder, 444 F.3d 579, 583 (7th Cir.
2006).

       Brady incurred one “strike” for filing his complaint and incurs another for this
appeal. See 28 U.S.C. § 1915(g); Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir. 1997).

                                                                                    AFFIRMED.